Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 1 of 13 PageID #: 7613
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   UNILOC 2017 LLC,                     §
                                        §   Civil Action Nos. 2:18-cv-491, -492, -493,
                 Plaintiff              §   -496, -497, -499, -501, -503, -504
                                        §
        v.                              §   JURY TRIAL DEMANDED
                                        §
   GOOGLE LLC,                          §   FILED UNDER SEAL PURSUANT TO
                                        §   PROTECTIVE ORDER
                 Defendant.
                                        §
                                        §

    DEFENDANT GOOGLE LLC’S MOTION TO COMPEL DISCOVERY RESPONSES
                       REGARDING LICENSING
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 2 of 13 PageID #: 7614
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   I.     INTRODUCTION

          Defendant Google LLC (“Google”) moves to compel Plaintiff Uniloc 2017 LLC

   (“Uniloc”) to produce documents and respond to Google’s interrogatory regarding Uniloc’s

   licensing efforts and prior settlement agreements.

          Seeking to avoid Court intervention, Google has repeatedly explained to Uniloc why

   Uniloc’s responses to this interrogatory are deficient. Google has likewise detailed why Uniloc’s

   document production of licenses and settlement agreements is inadequate, falling short of Uniloc’s

   production obligations. In fact, Uniloc has produced                            . Based on Uniloc’s

   past litigation history, this cannot be the extent of Uniloc’s agreements relating to the asserted

   patents in the above-captioned cases. For example, Uniloc previously asserted U.S. Patent No.

   6,836,654 (asserted here in the 493 case), against Huawei in Uniloc 2017, LLC et al. v. Huawei

   Technologies, Co., Ltd. et al., No. 2:18-cv-00509 (E.D. Tex.). That case was dismissed with

   prejudice based on parties’ stipulated “agree[ment] to settle the . . . matter, and [the parties]

   therefore stipulate, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) to dismiss with prejudice

   all claims and counterclaims between the parties.” Despite Google’s numerous requests that Uniloc

   produce the resulting license and/or settlement agreement from at least that litigation, Uniloc

   categorically refuses to respond to Google’s request, let alone produce the relevant documents.

   Similarly, although Uniloc supplemented its interrogatory response, the “supplemental” response

   remains deficient and suffers from the same defects as the original response.

          The requested information is highly relevant and is necessary for Google to meaningfully

   prepare for upcoming depositions, expert discovery, and trial. As the Federal Circuit instructs,

   “[l]icense agreements can be pertinent to the calculation of a reasonable royalty. . . . Our cases

   appropriately recognize that settlement agreements can be pertinent to the issue of reasonable

   royalties.” In re MSTG, Inc., 675 F.3d 1337, 1339, 1348 (Fed. Cir. 2012). For the reasons set forth


                                                   -1-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 3 of 13 PageID #: 7615
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   below, Google respectfully requests that the Court compel Uniloc to provide full and complete

   responses to Google’s interrogatory concerning Uniloc’s licensing efforts and prior settlement

   agreements, and produce related documents.

   II.    FACTUAL BACKGROUND

          In July 2019, Google served its first set of interrogatories on Uniloc in all the above

   captioned cases. In July 2019, Google also sent Uniloc a letter identifying specific categories of

   documents that Uniloc was required to produce pursuant to Federal Rule of Civil Procedure 26,

   the Local Rules of the Eastern District of Texas, including Local Rule CV-26(d), and the terms of

   the Discovery Order and E-Discovery Order agreed to by the Parties. After obtaining an extension,

   in September 2019 Uniloc served its interrogatory responses and responded to Google’s letter

   regarding document categories for production.

          In November 2019, Google wrote to Uniloc and explained why Uniloc’s interrogatory

   responses and document productions were deficient in all the above captioned cases. The parties

   met and conferred multiple times in December 2019 and January 2020, regarding Uniloc’s

   interrogatory responses, and Uniloc agreed to substantively supplement its responses. Uniloc

   served supplemental interrogatory responses in January and February, 2020. Uniloc’s

   supplemental responses failed to address the specific deficiencies previously raised by Google and

   instead maintained Uniloc’s original objections,                                                 .

   Nonetheless, Google once again identified the ongoing deficiencies in Uniloc’s supplemental

   response in additional correspondence in February 2020. Most recently, Google wrote to Uniloc

   on February 18 and explained why Uniloc’s production of relevant licenses and settlement

   documents was deficient. Despite Google’s repeated efforts to meet and confer, Uniloc neither

   substantively responded to Google’s disputes nor made itself available for the conference. The

   parties have reached an impasse.


                                                   -2-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 4 of 13 PageID #: 7616
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   III.   LEGAL STANDARD

          The rules of discovery are “accorded a broad and liberal treatment to effect their purpose

   of adequately informing the litigants in civil trials.” Herbert v. Lando, 441 U.S. 153, 177 (1979).

   “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

   claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1).

   “Information within this scope of discovery need not be admissible in evidence to be

   discoverable.” Id. “Once the moving party establishes that the materials requested are within the

   scope of permissible discovery, the burden shifts to the party resisting discovery to show why the

   discovery is irrelevant, overly broad, or unduly burdensome or oppressive, and thus should not be

   permitted.” SSL Servs., LLC v. Citrix Sys., Inc., No. 2:08-cv-158-TJW, 2010 WL 547478, at *2

   (E.D. Tex. Feb. 10, 2010). An interrogatory must “be answered separately and fully,” Fed. R. Civ.

   P. 33(b)(3), and must provide “all relevant, discoverable information.” Stambler v. Amazon.com,

   Inc., No. 2:09-CV-310 (DF), 2011 WL 10538668, at *3–4 (E.D. Tex. May 23, 2011). A party

   cannot “decid[e] which interrogatories (or subparts) to answer and which to ignore.” Id. at *4.

   IV.    ARGUMENT

          Google’s interrogatory seeks fundamental discovery concerning any potential damages in

   this case, such as Uniloc’s licensing efforts:

          Identify each offer made by Plaintiffs, their Predecessors-in-Interest, or any other
          Person to any Third Party Regarding the licensing or sale of the Asserted Patent or
          any Related Patent, whether individually or in combination with any other patents. 1

   Uniloc’s January 24 supplemental response stated:




   1
     Interrogatory No. 4 in the -491 case; Google propound substantially similarly worded
   Interrogatories in all above captioned cases. See Jones Decl. ¶ 2.


                                                    -3-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 5 of 13 PageID #: 7617
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




   Google has also identified many categories of documents related to licensing, including:

          •   “All licenses or other agreements [Uniloc] has entered into . . . that relate to
              rights to the [asserted] Patent,”

          •   “All Documents Regarding any license . . . [to] the [asserted] Patent,”

          •   “All Documents Regarding any comparable licenses that would assist in
              determining a reasonable royalty applicable to the [asserted] Patent,” and

          •   “All Documents Regarding Plaintiffs’ licensing policies.” 3

          Despite Uniloc having entered dozens of settlements in patent cases in this District alone,

   its production of licenses, settlement agreements, and related documents,

                                                              do not constitute even a fraction of the

   documents that may be responsive to Google’s outstanding discovery requests when viewed in the

   context of Uniloc’s prior litigation and settlement history. Uniloc routinely enters settlement-

   related licenses, under which accused infringers pay a lump sum and receive a license to Uniloc’s

   entire portfolio (including any later-acquired patents). For example,




                                                                               . And Uniloc has not

   denied that additional licenses exist that it has not produced.




   2
     Uniloc’s Supplemental Interrogatory response in all cases identified
                       . See Jones Decl. ¶ 4.
   3
     Google’s July 23, 2019 letter regarding Uniloc’s disclosure obligations in the -491 case; Google
   propound substantially similarly worded categories of documents in all above captioned cases.
   4
     In addition to
                                                                                                  .
   See Jones Decl. ¶5.


                                                  -4-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 6 of 13 PageID #: 7618
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      , yet Uniloc refuses to provide any license or agreement despite

   Google’s frequent requests. Google suspects,




          There is no dispute that such documents are relevant and should be produced. Indeed, both

   this Court and the “Federal Circuit has repeatedly recognized the relevance of settlement

   agreements to the issue of reasonable royalties.” PerdiemCo, LLC v. Industrack LLC, Nos. 2:15-

   cv-727-JRG-RSP, et al., 2016 WL 6611488, at *4 (E.D. Tex. Nov. 9, 2016) (Payne, M.J.); see also

   Allegran, Inc. v. Teva Pharm. USA, Inc., No. 2:15-cv-1455-WCB, 2017 WL 132265, at *1 (E.D.

   Tex. Jan. 12, 2017) (“Courts have frequently ordered the production of such agreements . . . .”)

   (collecting cases).

          Such licenses and settlement agreements are particularly relevant because Uniloc does not

   practice the asserted patents—it merely licenses them. In such circumstances, this Court makes

   clear that licensing and settlement documents must be produced because “Plaintiff’s business is to

   litigate and license,” not to “openly compete with Defendants in the marketplace.” Charles E. Hill

   & Assocs., Inc. v. ABT Elecs., Inc., 854 F. Supp. 2d 427, 430 (E.D. Tex. 2012) (Gilstrap, J.). Google

   therefore requests that the Court compel Uniloc to produce all documents responsive to the

   categories identified above and supplement its response to Google’s interrogatory concerning

   Uniloc’s licensing efforts and prior settlement agreements. See, e.g., Sol IP, LLC v. AT&T Mobility

   LLC, Nos. 2:18-cv-00526-RWS-RSP, et al., 2020 WL 60140, at *3 (E.D. Tex. Jan. 6, 2020)

   (ordering patentee to respond to interrogatory requiring that it “identify and describe in detail all

   Agreements or offers to make an Agreement between [patentee] and/or any third party regarding

   any Patent-in-Suit, and for each Agreement or offer to make an Agreement, identify all related




                                                   -5-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 7 of 13 PageID #: 7619
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   facts and circumstances, including but not limited to: dates on which negotiations began and ended;

   all Persons involved with negotiations or the decision to negotiate . . .”).

   V.     CONCLUSION

          Google respectfully asks this Court to compel Uniloc to provide full and complete

   responses to Google’s interrogatory regarding settlements and licensing agreements, and produce

   related documents.




    DATED: March 11, 2020                      Respectfully submitted,

                                               /s/ Michael C. Hendershot, with permission by
                                               Michael E. Jones
                                                   Michael C. Hendershot
                                                   Tharan G. Lanier
                                                   JONES DAY
                                                   1755 Embarcadero Road
                                                   Palo Alto, CA 94303
                                                   Tel: (650) 739-3940
                                                   Fax: (650) 739-3900
                                                   mhendershot@jonesday.com
                                                   tglanier@jonesday.com

                                                  Tracy A. Stitt
                                                  tastitt@jonesday.com
                                                  JONES DAY
                                                  51 Louisiana Avenue NW
                                                  Washington, DC 20001
                                                  Telephone: (202) 879-3641

                                                  Sanjiv P. Laud
                                                  JONES DAY
                                                  90 South Seventh Street
                                                  Suite 4950
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 217-8879
                                                  slaud@jonesday.com

                                                  John D. Kinton (Calif. State Bar No. 203250)
                                                  JONES DAY


                                                    -6-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 8 of 13 PageID #: 7620
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                      4655 Executive Drive
                                      Suite 1500
                                      San Diego, CA 92121
                                      Telephone: 858.314.1190
                                      Facsimile: 844.345.3178
                                      Email: jkinton@jonesday.com

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-499


                                    /s/ Robert Unikel, with permission by
                                    Michael E. Jones
                                        Robert Unikel
                                        Direct: 312-499-6030
                                        robertunikel@paulhastings.com
                                        Michelle Marek Figueiredo (IL Bar #6297112)
                                        michellemarek@paulhastings.com
                                        Matthew Richard Lind (IL Bar #6327241)
                                        mattlind@paulhastings.com
                                        John A. Cotiguala (IL Bar #6311056)
                                        johncotiguala@paulhastings.com
                                        PAUL HASTINGS LLP
                                        71 South Wacker Dr., 45th Floor
                                        Chicago, IL 60606
                                        Main: 312-499-6000
                                        Facsimile: (312) 499-6100

                                       Elizabeth Louise Brann (CA Bar #222873)
                                       elizabethbrann@paulhastings.com
                                       Ariell Nicole Bratton (CA Bar #317587)


                                        -7-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 9 of 13 PageID #: 7621
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                       ariellbratton@paulhastings.com
                                       PAUL HASTINGS LLP
                                       4747 Executive Drive, 12th Floor
                                       San Diego, CA 92121
                                       Telephone: (858) 458-3000
                                        Facsimile: (858) 458-3005

                                       Robert Laurenzi (NY Bar #3024676)
                                       robertlaurenzi@paulhastings.com
                                       PAUL HASTINGS LLP
                                       200 Park Avenue, 26th Floor
                                       New York, NY 10166
                                       Telephone: (212) 318-6000
                                       Facsimile: (212) 318-6100

                                       Michael E. Jones
                                       State Bar No. 10929400
                                       mikejones@potterminton.com
                                       E. Glenn Thames, Jr.
                                       State Bar No.00785097
                                       glennthames@potterminton.com
                                       Patrick C. Clutter
                                       State Bar No. 24036374
                                       patrickclutter@potterminton.com
                                       POTTER MINTON, P.C.
                                       110 N. College Ave., Suite 500
                                       Tyler, Texas 75702
                                       Tel: (903) 597-8311
                                       Fax: (903) 593-0846

                                       Attorneys for Defendants Google LLC
                                       2:18-cv-491
                                       2:18-cv-492
                                       2:18-cv-497
                                       2:18-cv-501


                                    /s/ Michael C. Hendershot, with permission by
                                    Michael E. Jones
                                        Michael C. Hendershot
                                        Tharan G. Lanier
                                        JONES DAY
                                        1755 Embarcadero Road
                                        Palo Alto, CA 94303
                                        Tel: (650) 739-3940
                                        Fax: (650) 739-3900


                                        -8-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 10 of 13 PageID #: 7622
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                       mhendershot@jonesday.com
                                       tglanier@jonesday.com

                                       Sasha Mayergoyz
                                       smayergoyz@jonesday.com
                                       JONES DAY
                                       77 W. Wacker Drive
                                       Chicago, IL 60601
                                       Telephone: (312) 782-3939

                                       Michael E. Jones
                                       State Bar No. 10929400
                                       mikejones@potterminton.com
                                       E. Glenn Thames, Jr.
                                       State Bar No.00785097
                                       glennthames@potterminton.com
                                       Patrick C. Clutter
                                       State Bar No. 24036374
                                       patrickclutter@potterminton.com
                                       POTTER MINTON, P.C.
                                       110 N. College Ave., Suite 500
                                       Tyler, Texas 75702
                                       Tel: (903) 597-8311
                                       Fax: (903) 593-0846

                                       Attorneys for Defendants Google LLC
                                       2:18-cv-493


                                    /s/ Michael E. Berta, with permission
                                    by Michael E. Jones
                                        Michael A. Berta
                                        (California Bar No. 194650)
                                        Michael.berta@arnoldporter.com
                                        Arnold & Porter
                                        10th Floor
                                        Three Embarcadero Center
                                        San Francisco, CA 94111-4024
                                        Tel: 415-471-3100
                                        Fax: 415-471-3400

                                       David Caine (California Bar No. 218074)
                                       David.Caine@arnoldporter.com
                                       Telephone: (650) 319-4710
                                       Bonnie Phan (California Bar No. 305574)
                                       Bonnie.Phan@arnoldporter.com


                                        -9-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 11 of 13 PageID #: 7623
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                       Telephone: (650) 319-4543
                                       Michael Nguyen
                                       michael.nguyen@arnoldporter.com
                                       Tel: (650) 319-4718
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       3000 El Camino Real
                                       Five Palo Alto Square, Suite 500
                                       Palo Alto, CA 94306-3807

                                       Nicholas Lee (California Bar No. 259588)
                                       Nicholas.Lee@arnoldporter.com
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       777 South Figueroa Street
                                       44th Floor
                                       Los Angeles, CA 90017-5844
                                       Telephone: (213) 243-4156

                                       Nicholas Nyemah (DC Bar No. 1005926)
                                       Nicholas.Nyemah@arnoldporter.com
                                       Telephone: (202) 942-6681
                                       Paul Margulies (DC Bar No. 1000297)
                                       Paul.Margulies@arnoldporter.com
                                       Telephone: (202) 942-6990
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       601 Massachusetts Ave., NW
                                       Washington, DC 20001-3743

                                       Mark Samartino (Illinois No. 6313889)
                                       Mark.Samartino@arnoldporter.com
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       70 West Madison Street
                                       Suite 4200
                                       Chicago, IL 60602-4321
                                       Telephone: (312) 583-2437

                                       Michael E. Jones
                                       State Bar No. 10929400
                                       mikejones@potterminton.com
                                       E. Glenn Thames, Jr.
                                       State Bar No.00785097
                                       glennthames@potterminton.com
                                       Patrick C. Clutter
                                       State Bar No. 24036374
                                       patrickclutter@potterminton.com
                                       POTTER MINTON, P.C.
                                       110 N. College Ave., Suite 500


                                       -10-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 12 of 13 PageID #: 7624
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                       Tyler, Texas 75702
                                       Tel: (903) 597-8311
                                       Fax: (903) 593-0846

                                       Attorneys for Defendant Google LLC
                                       2:18-cv-496
                                       2:18-cv-503
                                       2:18-cv-504




                                       -11-
Case 2:18-cv-00491-JRG-RSP Document 210 Filed 03/13/20 Page 13 of 13 PageID #: 7625
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                CERTIFICATE OF CONFERENCE

          Pursuant to Local Rules CV-7(h) and (i), counsel for the parties met and conferred multiple

   times in December 2019 and January 2020 in a good faith attempt to resolve the matters raised by

   this motion. Since February 2020, counsel for the Plaintiff neither substantively responded to

   counsel for the Defendant’s requests to supplement its discovery responses related to this motion,

   nor made itself available for a conference regarding the same, despite counsel for Defendant’s

   request to meet and confer. Thus, the parties have reached an impasse and leave an open issue for

   the Court to resolve.

                                                          /s/ Michael E. Jones
                                                         Michael E. Jones


                                    CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who have consented to electronic service are

   being served with a copy of this document via electronic mail on March 11, 2020.

          I also hereby certify that all counsel of record who have consented to electronic service

   are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)

   on March 11, 2020.

                                                          /s/ Michael E. Jones
                                                         Michael E. Jones


                           CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                          /s/ Michael E. Jones
                                                         Michael E. Jones



                                                  -12-
